AMERICAN REALTY INVESTORS, INC. CONSOLIDATED STATEMENTS OF OPERATIONS (unaudited) For the Three Months Ended March 31, (dollars in thousands, except share and per share amounts) Revenues: Rental and other property revenues (including $165 and $167 for the three months ended 2013 and 2012 respectively from related parties) $ $ Expenses: Property operating expenses (including $269 and $306 for the three months ended 2013 and 2012 respectively from related parties) Depreciation and amortization General and administrative (including $947 and $922 for the three months ended 2013 and 2012 respectively from related parties) Provision on impairment of notes receivable and real estate assets - - Advisory fee to related party Total operating expenses Operating income Other income (expense): Interest income (including $3,337 and $3,241 for the three months ended 2013 and 2012 respectively from related parties) Other income (including $0 and $1,500 for the three months ended 2013 and 2012 respectively from related parties) Mortgage and loan interest (including $910 and $922 for the three months ended 2013 and 2012 respectively from related parties) ) ) Deferred borrowing costs amortization ) ) Loan charges and prepayment penalties ) ) Loss on sale of investments - ) Earnings from unconsolidated investees Total other expenses ) ) Loss before gain on land sales, non-controlling interest, and taxes ) ) Loss on land sales ) ) Loss from continuing operations before tax ) ) Income tax benefit Net loss from continuing operations ) ) Discontinued operations: Income (loss) from discontinued operations 79 ) Gain on sale of real estate from discontinued operations Income tax expense from discontinued operations ) ) Net income from discontinued operations Net loss ) ) Net loss attributable to non-controlling interest Net income (loss) attributable to American Realty Investors, Inc. ) Preferred dividend requirement ) ) Net loss applicable to common shares $ ) $ ) Earnings per share - basic Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss applicable to common shares $ ) $ ) Earnings per share - diluted Loss from continuing operations $ ) $ ) Income from discontinued operations Net loss applicable to common shares $ ) $ ) Weighted average common share used in computing earnings per share Weighted average common share used in computing diluted earnings per share Amounts attributable to American Realty Investors, Inc. Loss from continuing operations $ ) $ ) Income from discontinued operations Net income (loss) applicable to American Realty Investors, Inc. $ $ ) AMERICAN REALTY INVESTORS, INC. CONSOLIDATED BALANCE SHEETS (unaudited) March 31, December 31, (dollars in thousands, except share and par value amounts) Assets Real estate, at cost $ $ Real estate held for sale at cost, net of depreciation ($10,842 for 2013 and $4,393 for 2012) Real estate subject to sales contracts at cost, net of depreciation ($16,212 and $15,948 in 2013 and 2012) Less accumulated depreciation ) ) Total real estate Notes and interest receivable Performing (including $112,582 and $114,275 in 2013 and 2012 from related parties) Non-performing Less allowance for estimated losses (including $18,962 in 2013 and 2012 from related parties) ) ) Total notes and interest receivable Cash and cash equivalents Investments in unconsolidated investees Other assets Total assets $ $ Liabilities and Shareholders’ Equity Liabilities: Notes and interest payable $ $ Notes related to assets held for sale Notes related to subject to sales contracts Stock-secured notes payable and margin debt Related party payables Deferred gain (including $71,303 in 2013 and 2012 from sales to related parties) Accounts payable and other liabilities (including $16,443 and $15,746 in 2013 and 2012 to related parties) Shareholders’ equity: Preferred stock, Series A: $2.00 par value, authorized 15,000,000 shares, issued and outstanding 3,353,954 shares in 2013 and 2012 (liquidation preference $10 per share), including 900,000 shares in 2013 and 2012 held by subsidiaries Common stock, $.01 par value, authorized 100,000,000 shares; issued 11,941,174 shares and outstanding 11,525,389 shares in 2013 and 2012 Treasury stock at cost; 415,785 shares in 2013 and 2012 and 229,214 shares held by TCI (consolidated) as of 2013 and 2012 ) ) Paid-in capital Retained earnings ) ) Accumulated other comprehensive income ) ) Total American Realty Investors, Inc. shareholders' equity Non-controlling interest Total equity Total liabilities and equity $ $
